 


110 HR 5213 IH: To suspend temporarily the duty on Mounting Fixture, 230 millimeters length × 150 millimeters width × 12 millimeters thick.
U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5213 
IN THE HOUSE OF REPRESENTATIVES 
 
January 29, 2008 
Mrs. Tauscher introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on Mounting Fixture, 230 millimeters length × 150 millimeters width × 12 millimeters thick. 
 
 
1. Mounting Fixture, 230 millimeters length × 150 millimeters width × 12 millimeters thick 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.00Mounting Fixture, 230 millimeters length × 150 millimeters width × 12 millimeters thick; Aluminum plate mounted to 165 millimeters outside diameter Teflon tube; Assembly height of 160 mm (provided for in subheading 8483.30.80)FreeNo changeNo changeOn or before 12/31/2011    .  
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
